Case 1:18-cv-00427-JJM-LDA Document 59 Filed 01/27/20 Page 1 of 1 PageID #: 1400




                        UNITED STATES DISTRICT COURT
                                      District of Rhode Island

      CLERK’S SUPPLEMENTAL CERTIFICATE OF THE RECORD ON APPEAL
                                              CaseInformation

  Case Caption: Citibank, N.A.                         vs. Katherine L. Caito

  District Court case number: CA 18-427-JJM            Court of Appeals case number: COA 20-1100


                                           RecordInformation

  Supplemental documents: Judgment
  Document #       58
  Sealed documents:         Yes          No   ✔
  If yes, document #

  Ex parte documents:       Yes          No   ✔
  If yes, document #

  Transcripts:              Yes          No   ✔
  If yes, document #

  Trial/Hearing exhibits:   Yes          No    ✔
  If yes, description

                                                Certification

 I, +DQRUDK7\HU:LWHN, Clerk of the United States District Court for the District of Rhode Island, do
 certify that the above annexed documents are to be included with the record on appeal in the above
 referenced case.




                                                                   +$125$+7<(5:,7(.
                                                                   &OHUNRI&RXUW

 Date: 01/27/2020                                                  /s/ Barbara Barletta
                                                                   ________________________________
                                                                   Deputy Clerk
